MEMORANDUM OF UNDERSTANDING

1.

Parties:  The parties to this agreement are NB Regeneration, Inc., a Florida
corporation, and United Advisory.

2.

Purpose:

The purpose of this agreement is to document the business terms of the deal
between the parties to build and operate a facility in the Republic of Panama,
Free Trade Zone, to produce ammonia and urea for sale as agricultural
fertilizer. The facility shall have the capacity to produce not less than four
thousand (4,000) metric tons of ammonia and/or urea per day.

3.

Terms:

 

The parties shall divide the net profits derived from the sale of ammonia and/or
urea from the referenced facility based upon the contributions of each to the
development, finance, construction, supervision, and operation of the facility
(including acquisition of feedstocks), and upon the marketing and/or sale of the
products.

4.

Undertakings of United Advisory undertakes to provide the site for the facility,
dock facilities, loading and unloading facilities for raw materials and product,
and to obtain all necessary permits, licenses, and permissions for the
construction and operation of the facility and for the shipment, loading,
offloading, storage, and handling of raw materials, products, and byproducts of
the operation of the facility.

5.

Undertakings of NB Regeneration:

NB Regeneration undertakes to obtain debt financing for the facility, to
supervise the development and construction thereof, to contract for feedstock
and raw materials, to market and sell products from the operation of the
facility, and to manage its day to day operations upon completion.

6.

Presumptive division of profits:

The parties shall be presumed to have agreed to divide the net profits from the
facility fifty-one percent (51%) to NB Regeneration and





1







--------------------------------------------------------------------------------

forty nine percent (49%) to United Advisory, provided that each completes its
undertakings hereunder.  Should either fail to complete its undertakings the
division of net profits shall be adjusted either by agreement of the parties or
by binding arbitration as herein provided.

7.

Organization:

The parties shall incorporate or organize a new business organization with the
sole purpose of developing, building, and operating the facility.  Control of
such entity shall be divided in the same proportion as net profits from the
operation of the business as provided in paragraph 6.

8.

Warranties and Covenants:

Each party covenants and warrants that it is duly organized and existing as of
the date of this agreement, that each has legal authority and capacity to enter
into this agreement and to perform all of its undertakings hereunder, and that
neither is or has been under investigation by any governmental authority for any
breach or alleged breach of local or international law, regulation, or treaty.
Each party hereto agrees to reasonable due diligence by the other, by any equity
investor, by any prospective financing institution, and by any governmental
agency whose permission is necessary for the fulfillment of the purposes of this
agreement.

9.

Final Documents:

It is expressly contemplated that the parties shall further document this
agreement by final documents prepared by counsel, which documents shall
faithfully reflect the business terms set out herein.  In the event of any
disagreement as the meaning of the business terms herein, such disagreement
shall be resolved by binding arbitration as provided in paragraph 6. Multiple
Originals:  This agreement shall be executed in duplicate originals, each
retained by one of the parties hereto.  This agreement may be translated as
necessary to effectuate the purposes hereof, but the controlling language shall
be that of the executed originals.





2







--------------------------------------------------------------------------------



10.

Any controversy or dispute which arises out of or is related to this contract,
and the interpretation, application, performance and termination thereof, must
be decided by binding Arbitration, following an attempt of Conciliation,
administered by the Panama Conciliation and Arbitration Centre in accordance
with its procedural rules.

SIGNED this   25th day of May, 2011.

NB REGENERATION, INC.

 

 

/s/Michael Sydow

By:

Michael Sydow

Title:   CEO

 

 

 

UNITED ADVISORY

 

/s/Ziad Issa

By:

Ziad Issa

 Title:   Proxy








3





